Exhibit 10.1

 

VIROPHARMA INCORPORATED

 

EMPLOYEE INVENTION AND NON-DISCLOSURE AGREEMENT

 

This Agreement is made on [date], 2005 by EMPLOYEE (“Employee”) in favor of
ViroPharma Incorporated (“Employer”).

 

Employee’s execution of this Agreement is a prerequisite to Employer’s
employment of Employee. In consideration of Employer’s employment of Employee,
the parties, intending to be legally bound, hereby agrees as follows:

 

1. Employee shall record descriptions of all of Employee’s work in the manner
directed by Employer. All such records and copies thereof, whether compiled or
kept at home, or at the premises of Employer, and all samples and experimental
materials, will be the exclusive property of Employer.

 

2. All inventions, discoveries, know-how and ideas made, conceived, discovered
or developed by Employee, solely or with others, while employed by Employer,
during or after working hours, which are useful in or related to the business,
work or investigations of Employer, and which have been made, conceived,
discovered or developed wholly or partially with the use of Employer’s time,
material, facilities, or confidential, proprietary, business and technical
information or trade secrets, belong exclusively to Employer (the “Employer
Inventions”). To the extent that, notwithstanding the foregoing sentence,
Employee obtains or retains an interest in any Employer Inventions, Employee
hereby irrevocably assigns and transfers to Employer (and to the extent that an
executory assignment is not enforceable, Employee hereby agrees to assign and
transfer to Employer, in writing, from time to time, upon request) any right,
title, or interest that Employee has or may have in such Employer Inventions
under copyright, patent, trade secret and trademark law, in perpetuity or for
the longest period otherwise permitted by law without the necessity of further
consideration. Employee agrees that he/she shall have no claim for additional
compensation for such inventions, discoveries or ideas.

 

3. Employee shall promptly disclose to his/her immediate superior or other
authorized person of Employer any such invention, discovery or idea. At the
request and expense of Employer, either before or after termination of
Employee’s employment, Employee shall assist in acquiring and maintaining patent
protection upon and confirming Employer’s title to such inventions, discoveries
and ideas. Employee’s assistance (at Employer’s sole expense) will include the
signing of applications for patent, assignments and other papers, cooperating in
necessary proceedings, and taking any other steps considered desirable by
Employer.

 

4. Employee shall not, either during or after his/her employment, disclose any
Confidential Information without the prior written consent of Employer. In
general, “Confidential Information” means any information not released by
Employer to the general public, including but not limited to information
relating to research, processes, products, formulas, methods, apparatus,
equipment, costs, business studies, business procedures and finances and any
samples and materials of Employer or any subsidiary, affiliate, contractor,
customer or licensee of Employer, and all information and materials received by
the Employer or Employee from a third party subject to an obligation of
confidentiality and/or non-disclosure.

 



--------------------------------------------------------------------------------

5. Employee has not been debarred under the provisions of the Generic Drug
Enforcement Act of 1992, including without limitation, 21 U.S.C. Section 335a.
If at any time during the term of this Agreement Employee (a) becomes debarred,
or (b) receives notice of action or threat of action with respect to its
debarment, Employee shall notify Employer immediately.

 

6. During the term of Employee’s employment, Employee shall not engage in any
activity in competition with or against the best interests of Employer.

 

7. There are no restrictions, agreements or understandings whatsoever to which
the Employee is a party which would prevent or make unlawful the Employee’s
execution of this Agreement or the Employee’s employment by Employer, or would
prevent, limit or impair in any way the performance by the Employee of the
obligations hereunder. Any similar agreement with Employer previously signed by
Employee is hereby superseded except with respect to obligations already
incurred under any such similar agreement.

 

8. Employee shall observe safety and health regulations and report all known
hazards to his/her supervisor or safety office.

 

9. This Agreement is not a promise of continued employment. Employee
acknowledges that either the Employee or Employer has the right to terminate
Employee’s employment with Employer at any time and for any reason or no reason.

 

10. Upon the termination of his/her employment with Employer, Employee shall
return to Employer all originals and copies (whether in paper or electronic
form) of all documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials that represent, contain or describe any Employer
Inventions or Confidential Information, or other materials or property of any
kind belonging to Employer then in his/her possession or under his/her control,
whether prepared by the Employee or by others.

 

11. This Agreement contains the entire agreement and understanding of the
parties, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature between the parties hereto
relating to the matters discussed herein. The provisions of this Agreement set
forth herein shall survive the termination of the Employee’s employment with
Employer. This Agreement shall be binding upon Employee’s heirs, executors,
administrators or other legal representatives.

 

ACCEPTED AND AGREED TO:

       

BY:

                   

Signature

         

Printed Name

VIROPHARMA INCORPORATED

       

BY:

               

 